DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 1 April 2021. It is noted, however, that applicant has not filed certified copies of the CN2021102411501 and CN2021102411427 applications as required by 37 CFR 1.55.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The disclosure is objected to because of the following informalities: 
The specification has misspellings and missing spacing between words throughout. For example, "DESCRIPTIONOF" (bottom of page 9), "Masspectrometer" (page 12), and "50µLsampe" (Table 10, first col., page 21).
The specification must include a BRIEF DESCRIPTION OF THE DRAWINGS that separately treats each of the five drawings.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4-6, 9, 10, 13-15, and 17-19 are objected to because of the following informalities:  
Regarding claim 1, the meaning of the abbreviation "HPLC-MS/MS" must be provided in the claim.
Regarding claim 1, line 1, the indefinite article "a" must precede "fat-soluble vitamin".
Regarding claim 1, at the end of the first line, a comma must follow "serum". (Applicant may optionally insert ", the test kit".)
Regarding claim 1, line 3, the indefinite article "a" must precede "stable isotope labeled fat-soluble vitamin".
Regarding claims 1, 5, 6, 14, 18, and 19, "isopropanol" must be changed to "isopropyl alcohol".
Regarding claims 2 and 15, "a additive" must be changed to "an additive".
Regarding claim 2, "the group of formic acid, ammonium fluoride, ammonium formate, ammonium acetate, or 2,6-di-tert-butyl-4-methylphenol" must be changed to "the group of formic acid, ammonium fluoride, ammonium formate, ammonium acetate, and 2,6-di-tert-butyl-4-methylphenol".
Regarding claims 4, 6, 17, and 19, "50mM" must be changed to "50 mM".
Regarding claim 9, "each of the quality control solution" must be changed to "each of the quality control solutions".
Regarding claim 10, "two type" must be changed to "two types".
Regarding claim 10, the first recitation of "B" must be changed to "mobile phase solution B" and the second recitation changed to "the mobile phase solution B".
Regarding claim 10, the word "herein" appears to be a typo for "wherein".
Regarding claim 13, the meaning of the abbreviations "VA," "VD3," "VD2," "VK1," and "VE" must be provided in the claim.
Regarding claim 14, at the end of the first line, a comma must follow "serum". (Applicant may optionally insert ", the protein denaturing agent".)
Regarding claim 15, "claim14" must be changed to "claim 14".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "A test kit based on HPLC-MS/MS for detecting fat-soluble vitamin in serum." The meaning of a test kit based on an analytical technique is unclear.
Regarding claims 4-6 and 17-19, the meaning of the tilde-like wavy dash is unclear. It is unclear whether the wavy dash indicates an approximation of the recited value(s), and if so, the scope of the approximation.
Claim 5 recites the limitation "wherein the volume ratio of methanol to acetonitrile to isopropanol is 5 ~ 75%:5 ~ 75%:5 ~ 75%". The recited volume ratio is indefinite because it is permitted to sum to greater than 100%. Claims 6, 18, and 19 are indefinite for analogous reasons.
Claim 8 recites the limitation "the calibration solution matrix." There is insufficient antecedent basis for this limitation in the claim.
The terms "low, medium and high" in claim 9 are each a relative term which renders the claim indefinite. The terms "low, medium and high" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 14 recites the limitation "a fat-soluble vitamins," which lacks number agreement. It is unclear whether singular or plural vitamin(s) are claimed.
Claim 20 recites the limitation "the fat-soluble vitamin in serum." There is insufficient antecedent basis for this limitation because claim 14 previously introduces "a fat-soluble vitamins from serum".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalian Hehe Medical Laboratory Co ltd (CN 111999397 A; refer to software translation), hereafter "Dalian Hehe."
Regarding claim 1, Dalian Hehe discloses a test kit on HPLC-MS/MS (page 4, including MRM multiple reaction monitoring) for detecting fat-soluble vitamin (abstract) in serum (step 1, last page), comprising: 
an internal standard solution (mixture of sample, protein precipitation solution, and vitamin deuterated internal standard; abstract; claim 1, step 1), wherein the internal standard solution comprises stable isotope labeled fat-soluble vitamin (vitamin deuterated internal standard; abstract; claim 1, step 1; including deuterated 25-OH D2, 25-OH D3 vitamin K1, and vitamin K2, page 3) and an organic solvent including methanol, acetonitrile and isopropanol (claim 3: "the protein precipitation solution can be one or more of methanol and formic acid aqueous solution, … isopropanol and formic acid aqueous solution or acetonitrile and formic acid aqueous solution"; page 2: "the protein precipitation solution can be one or a mixture of methanol and formic acid aqueous solution, … isopropanol and formic acid aqueous solution or acetonitrile and formic acid aqueous solution").
Regarding the limitation "an organic solvent for denaturing protein in the serum," the Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 2, Dalian Hehe discloses that the internal standard solution comprises an additive that is formic acid (the protein precipitation solution, claim 3 and page 2).
Regarding claims 11 and 12, these claims further limit the "fat-soluble vitamin in serum," which pertains to the intended use of the preamble, rather than to components of the test kit. It is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Nevertheless, Dalian Hehe discloses the intended use of detecting vitamin K2 or vitamin K1 (Fig. 2 description, page 3).
Regarding claims 14 and 15, Dalian Hehe discloses an agent comprising methanol, acetonitrile and isopropanol and an additive that is formic acid (claim 3: "the protein precipitation solution can be one or more of methanol and formic acid aqueous solution, … isopropanol and formic acid aqueous solution or acetonitrile and formic acid aqueous solution"; page 2: "the protein precipitation solution can be one or a mixture of methanol and formic acid aqueous solution, … isopropanol and formic acid aqueous solution or acetonitrile and formic acid aqueous solution").
Regarding the limitation "A protein denaturing agent for extracting a fat-soluble vitamin from serum," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Moreover, the Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Claims 1-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuytten (WO 2019/155057 A2).
Regarding claim 1, Tuytten discloses a test kit comprising: 
an internal standard solution (dried specimen extracts that are reconstituted in solvent (page 33, lines 25-26, 29-30; page 38, lines 18-19 and 25-26), wherein the internal standard solution comprises 
stable isotope labeled fat-soluble vitamin (stable isotope-labeled internal standard, SIL-IS, added to specimens prior to drying, page 33, lines 5-6, page 38, lines 4 and 14, including 25-hydroxyvitamine D3-[2H3], Table 1, first entry, page 29) and 
an organic solvent including methanol, acetonitrile and isopropanol ["MeOH:ACN:IPA:200mM NH4OAc at pH 4.5 (35:35:25:5)," page 33, lines 29-30; page 38, lines 25-26].

Regarding the limitation "A test kit based on HPLC-MS/MS for detecting fat-soluble vitamin in serum," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Regarding the limitation "an organic solvent for denaturing protein in the serum," the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claims 2-3, Tuytten discloses that the internal standard solution comprises
ammonium acetate (["MeOH:ACN:IPA:200mM NH4OAc at pH 4.5 (35:35:25:5)," page 33, lines 29-30; page 38, lines 25-26].
Regarding claim 4, Tuytten discloses that 200mM NH4OAc is 5% of a solution of MeOH:ACN:IPA:200mM NH4OAc (page 33, lines 29-30; page 38, lines 25-26). Accordingly, the overall concentration of ammonium acetate in the solvent mixture is 10 mM (which is 5% of 200 mM). 
Regarding claim 5, Tuytten discloses that the volume ratio of methanol to acetonitrile to isopropanol is 35:35:25 (page 33, lines 29-30; page 38, lines 25-26).
Regarding indefinite claim 6, the volume ratios and concentration of ammonium acetate disclosed by Tuytten can be broadly interpreted as being approximately the values of the claim, which are modified by a wavy hyphen.
Regarding claims 7-9, Tuytten discloses that the test kit further comprises a calibration solution (page 43, lines 8-21; Table 5), and the calibration solution includes 25-hydroxy vitamin D3 (page 43, lines 13-14, Table 5, entry 1, page 44), wherein the calibration solution matrix is human serum (page 43, lines 11 and 16), wherein the test kit further comprises three quality control solutions and wherein each of the quality control solution includes serum matrix sample with three different concentrations of fat-soluble vitamins: low, medium and high (page 43, lines 15-16).
Regarding claims 11 and 12, these claims further limit the "fat-soluble vitamin in serum," which pertains to the intended use of the preamble, rather than to components of the test kit. It is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Nevertheless, Tuytten discloses the intended use of detecting 25-hydroxy vitamin D3 (Table 5, entry 1, page 44),
Regarding claims 14-16, Tuytten discloses an agent comprising methanol, acetonitrile and isopropanol and an additive that is ammonium acetate ["MeOH:ACN:IPA:200mM NH4OAc at pH 4.5 (35:35:25:5)," page 33, lines 29-30; page 38, lines 25-26].
Regarding the limitation "A protein denaturing agent for extracting a fat-soluble vitamin from serum," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Moreover, the Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 17, Tuytten discloses that 200mM NH4OAc is 5% of a solution of MeOH:ACN:IPA:200mM NH4OAc (page 33, lines 29-30; page 38, lines 25-26). Accordingly, the overall concentration of ammonium acetate in the solvent mixture is 10 mM (which is 5% of 200 mM). 
Regarding claim 18, Tuytten discloses that the volume ratio of methanol to acetonitrile to isopropanol is 35:35:25 (page 33, lines 29-30; page 38, lines 25-26).
Regarding indefinite claim 19, the volume ratios and concentration of ammonium acetate disclosed by Tuytten can be broadly interpreted as being approximately the values of the claim, which are modified by a wavy hyphen.
Regarding claim 20, this claim further limits the "fat-soluble vitamin in serum," which pertains to the intended use of the preamble, rather than to components of the test kit. It is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Nevertheless, Tuytten discloses the intended use of detecting 25-hydroxy vitamin D3 (Table 5, entry 1, page 44),

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dalian Hehe.
Regarding claim 10, Dalian Hehe discloses that the test kit further comprises two types of mobile phase solutions for liquid chromatography: mobile phase solution A and mobile phase solution B; and herein the mobile phase solution A comprises 0.1% formic acid in water and mobile phase solution B comprises 0.1% formic acid in methanol (page 3).
Dalian Hehe does not disclose that "the mobile phase solution A is 0.1% formic acid in water and mobile phase solution B is 0.1% formic acid in methanol" because Dalian Hehe discloses the further presence of 1.0 mM ammonium formate in the mobile phases (page 3).
For the benefit of faster preparations of the mobile phases, it would have been obvious to one of ordinary skill in the art at the time of filing to omit the ammonium formate in the mobile phases of Dalian Hehe.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 13, Dalian Hehe teaches that the isotope labeled fat-soluble vitamin is one of more of deuterated 25-OH vitamin D3, 25-OH vitamin D2, vitamin K1, and vitamin K2 (page 3, second para.). Dalian Hehe also discloses a working embodiment where the isotope labeled fat-soluble vitamin is 25-OH vitamin D3-d6 (step 2, pages 3 and 4), albeit in a working embodiment where the protein precipitation solution does not comprise isopropyl alcohol.
For the benefit of selecting a known example of deuterated 25-OH vitamin D3, it would have been obvious to one of ordinary skill in the art at the time of filing that the deuterated 25-OH vitamin D3 broadly disclosed by Dalian Hehe is 25-OH vitamin D3-d6, as found in the working examples of Dalian Hehe.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tuytten in view of Dalian Hehe.
Regarding claim 13, Tuytten discloses that the stable isotope labeled fat-soluble vitamin is 25-hydroxyvitamine D3-[2H3] (Table 1, first entry, page 29) and does not disclose one of more of VA-d6, 25-OH VD3-d6, 25-OH VD2-d6, VK1-d4 and VE-d6. However, 25-OH vitamin D3-d6 is known, as disclosed by Dalian Hehe (step 2, pages 3 and 4).
For the benefit of selecting a known example of deuterated 25-OH vitamin D3, it would have been obvious to one of ordinary skill in the art at the time of filing that the stable isotope labeled fat-soluble vitamin of is Tuytten 25-OH vitamin D3-d6, as found in the working examples of Dalian Hehe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797